     Case 3:20-cv-00603 Document 19 Filed 03/17/21 Page 1 of 2 PageID #: 55




                    IN THE UNITED STATES DISTRICT COURT FOR
                    THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                  HUNTINGTON DIVISION


LEROY NEWELL,

                              Plaintiff,

v.                                                   CIVIL ACTION NO. 3:20-0603

MAJOR FLEMING and
CAPTAIN DIAMOND,

                              Defendants.


                         MEMORANDUM OPINION AND ORDER


       This action was referred to the Honorable Cheryl A. Eifert, United States Magistrate Judge,

for submission to this Court of proposed findings of fact and recommendation for disposition,

pursuant to 28 U.S.C. § 636(b)(1)(B). The Magistrate Judge has submitted findings of fact and

recommended that the complaint be dismissed, without prejudice, and that this action be removed

from the docket of the Court. Neither party has filed objections to the Magistrate Judge’s findings

and recommendation.1

       Accordingly, the Court accepts and incorporates herein the findings and recommendation

of the Magistrate Judge and ORDERS that the complaint be DISMISSED, without prejudice, and

that this action be removed from the docket of the Court, consistent with the findings and

recommendation.




       1
         The Proposed Findings and Recommendation was returned marked undeliverable. The
Clerk of Court has no current address for Plaintiff.
     Case 3:20-cv-00603 Document 19 Filed 03/17/21 Page 2 of 2 PageID #: 56




       The Court DIRECTS the Clerk to forward copies of this written opinion and order to all

counsel of record, and any unrepresented parties.


                                             ENTER:      March 17, 2021




                                            ROBERT C. CHAMBERS
                                            UNITED STATES DISTRICT JUDGE




                                               -2-
